Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 1 of 68 Page ID
                                 #:3465




  Summary Judgment Ex. 14
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 2 of 68 Page ID
                                                                        #:3466



                                  1
                                       PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2    LEPISCOPO & ASSOCIATES LAW FIRM
                                       695 Town Center Drive, 7TH Floor
                                  3
                                       Costa Mesa, California 92626
                                  4    Telephone: (949) 878-9418
                                       Facsimile: (619) 330-2991
                                  5

                                  6    Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8

                                  9
                                                         UNITED STATES DISTRICT COURT
                                  10
                                        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12   BUREAU OF CONSUMER            )          Case No. 8:20-cv-00043-JCS-ADS
                                       FINANCIAL PROTECTION,         )
                                  13
                                                                     )          JAWAD NESHEIWAT’S
                                  14      Plaintiff,                 )          RESPONSE TO REQUESTS FOR
                                                                     )          ADMISSION
                                  15
                                          v.                         )
                                  16                                 )          COURTROOM: 10-C
                                       CHOU TEAM REALTY LLC, et al., )          JUDGE: HON. JAMES V. SELNA
                                  17
                                                                     )          TRIAL DATE: None Set
                                  18      Defendants.                )
                                                                     )
                                  19

                                  20
                                             REQUESTING PARTY: BUREAU OF CONSUMER FINANCIAL
                                  21

                                  22
                                       PROTECTION (“Requesting Party”)

                                  23         RESPONDING PARTY: JAWAD NESHEIWAT (“Responding Party”)
                                  24
                                             REQUEST: REQUESTS FOR ADMISSIONS, SET ONE (“Request”)
                                  25

                                  26

                                  27

                                  28               JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                            1
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 3 of 68 Page ID
                                                                        #:3467



                                  1
                                       26 U.S.C. sec. 6103; Webb v. Standard Oil Company (1957) 49 Cal.App.3d 141;

                                  2    Brown v. Superior Court (1977) 71 Cal.App.3d 141.
                                  3
                                             8.     “Objection, right to privacy” shall mean that the subject request calls
                                  4

                                  5
                                       for information, the disclosure of which would violate the Responding Party’s right

                                  6    to privacy in contravention of the Constitution of the United States and Article I,
                                  7
                                       Section 2 of the California Constitution and state and/or federal statutes and
                                  8

                                  9
                                       decisional laws.

                                  10                                      RESPONSES
                                  11
                                             Request No. 1: Exhibit A, bates stamped CFPB-JN-0036485 to 36486, is a
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   true and correct copy of Monster Loans’ Experian membership application that you

                                  14   signed on behalf of Monster Loans on or about June 22, 2015.
                                  15
                                             Response to Request No. 1: Defendant hereby objects to this request on the
                                  16

                                  17   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  18   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  19
                                       vague; and improperly overbroad because it seeks documents and information
                                  20

                                  21   protected by the attorney client and/or attorney work product privileges. Without
                                  22   waiving the foregoing objections, Defendant hereby responds to this request by
                                  23
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  24

                                  25   Amendment to the United States Constitution, and, therefore, refuses to provide any
                                  26
                                       response to this request because it would subject him to possible criminal
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 10
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 4 of 68 Page ID
                                                                        #:3468



                                  1
                                       prosecution under 18 U.S.C. § 1343 and 18 U.S.C. § 1341. Specifically, it has been

                                  2    disclosed that the Bureau considers Defendant to be “the principal bad actor” in the
                                  3
                                       nationwide criminal scheme alleged in the complaint, which alleges what is prima
                                  4

                                  5
                                       facie criminal wire fraud under 18 U.S.C. § 1343 and mail fraud under 18 U.S.C. §

                                  6    1341 thereby exposing Defendant to significant fines and up to 20-years in federal
                                  7
                                       prison. Further, based upon the actions of the Bureau and its attorneys and
                                  8

                                  9
                                       investigators and the questions posed by the Bureau’s attorneys at Defendant’s

                                  10   5/20/19 Investigational Hearing it is apparent that Defendant is in immediate threat
                                  11
                                       of criminal prosecution and that his disclosures or answers to this request would tend
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   to incriminate him. This is further supported by the fact that the Bureau and its

                                  14   attorneys and investigators have the absolute legal duty to refer Defendant to the
                                  15
                                       U.S. Attorney for criminal prosecution. Specifically, 12 U.S.C. § 5566 provides
                                  16

                                  17   (emphasis added): “If the Bureau obtains evidence that any person, domestic or
                                  18   foreign, has engaged in conduct that may constitute a violation of Federal criminal
                                  19
                                       law, the Bureau shall transmit such evidence to the Attorney General of the United
                                  20

                                  21   States, who may institute criminal proceedings under appropriate law. Nothing in
                                  22   this section affects any other authority of the Bureau to disclose information.” This
                                  23
                                       response is further informed by the FTC Criminal Liaison Unit’s stated Civil and
                                  24

                                  25   Criminal Cooperation policy to employ the Bureau to use civil processes, such as
                                  26
                                       the civil investigative demands and the 5/20/19 Investigational Hearing in this case,
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                11
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 5 of 68 Page ID
                                                                        #:3469



                                  1
                                       to search for evidence for the express purpose of initiating criminal prosecutions.

                                  2    This is simply the circumvention of the Fourth Amendment’s Search and Seizure
                                  3
                                       Clause, which requires probable cause to gather criminal evidence from the target of
                                  4

                                  5
                                       an investigation. In its relevant part, the policy reads: “The FTC’s Criminal Liaison

                                  6    Unit helps prosecutors bring more criminal consumer fraud cases . . . In many of
                                  7
                                       its cases, the FTC often develops evidence that proves these defendants knew about
                                  8

                                  9
                                       the fraud. That evidence often supports criminal fraud prosecutions . . . FTC

                                  10   partners with the U.S. Department of Justice, U.S. Attorneys and other federal
                                  11
                                       and state criminal law enforcers to stop consumer fraud.” This response is
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   further informed by FTC Press Releases, which make it clear that the agency’s policy

                                  14   is to be a criminal investigatory arm of not only federal prosecutors but also state
                                  15
                                       and local prosecutors—the FTC believes it is the Nation’s criminal investigation
                                  16

                                  17   agency: “The FTC is a civil law enforcement agency. That means that, while we
                                  18   can’t put people in jail, many of our partners can and do, including the U.S.
                                  19
                                       Department of Justice, U.S. Attorneys, and other federal, state, and local criminal
                                  20

                                  21   law enforcers. When FTC cases include behavior that also violates criminal
                                  22   laws, we let criminal prosecutors know.” This response is further informed by the
                                  23
                                       FTC’s boasting about how the Criminal Liaison Unit’s stated Civil and Criminal
                                  24

                                  25   Cooperation policy of using the civil arm of the agency, such as the Bureau, to use
                                  26
                                       civil process to find evidence against perceived targets—such as Mr. Nesheiwat—
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                12
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 6 of 68 Page ID
                                                                        #:3470



                                  1
                                       in order to provide it to federal prosecutors for criminal prosecution. For example,

                                  2    for 2018, the Civil and Criminal Cooperation policy yielded the following results:
                                  3
                                       “Criminal Liaison Unit Results. Prosecutors who partner with the FTC get
                                  4

                                  5
                                       significant results. In FY 2018 prosecutors: “Relied on FTC information and

                                  6    support to charge 28 new defendants Obtained 52 convictions or guilty pleas in
                                  7
                                       new or pending cases obtained sentences against 80 individuals in new or pending
                                  8

                                  9
                                       cases with an average length of 58 months.” This response is also informed by legal

                                  10   precedent such as the 1965 U.S. Supreme Court decision in Griffin v. California,
                                  11
                                       380 U.S. 609, 612 (1965) (“Griffin”), wherein the Court held that the Fifth
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   Amendment privilege against compelled self-incrimination prohibits judges and

                                  14   prosecutors from pointing to a defendant’s failure to testify as substantive evidence
                                  15
                                       of guilt. That is to say, Griffin prohibits any “adverse comment” because it creates a
                                  16

                                  17   constitutionally prohibited negative inference—i.e., that the defendant is hiding
                                  18   something. Thus, the Court in Griffin held that this assumption amounts to an unfair
                                  19
                                       penalty on a defendant’s invocation of a constitutionally protected right. This
                                  20

                                  21   response is further informed by a follow-up case, Carter v. Kentucky, 450 U.S. 288
                                  22   (1981) (“Carter”), wherein the Supreme Court held that a criminal defendant
                                  23
                                       remaining silent at trial has a right to a jury instruction that his silence is not evidence
                                  24

                                  25   of his guilt. Specifically, invoking his Fifth Amendment privilege against
                                  26
                                       compulsory self-incrimination, the defendant elected not to take the stand at his state
                                  27

                                  28                 JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                   13
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 7 of 68 Page ID
                                                                        #:3471



                                  1
                                       criminal trial and requested a jury instruction that “[t]he defendant is not compelled

                                  2    to testify and the fact that he does not cannot be used as an inference of guilt and
                                  3
                                       should not prejudice him in any way.” The trial judge refused defendant's request.
                                  4

                                  5
                                       The Supreme Court held that the trial court's refusal to issue this no “adverse

                                  6    inference” instruction was reversible error. Thus, the Bureau attorneys’ threat during
                                  7
                                       the Investigational Hearing that they would assume the allegations against Mr.
                                  8

                                  9
                                       Nesheiwat were true—i.e., draw a negative inference—because he chose to assert

                                  10   his constitutionally protected Fifth Amendment privilege against self-incrimination
                                  11
                                       was improper and not supported by the law. Finally, this response is further informed
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   by     9th    Circuit     Model       Criminal      Jury     Instruction     Manual,

                                  14   http://www3.ce9.uscourts.gov/jury-instructions/model-criminal, Jury Instruction 3.3
                                  15
                                       (emphasis added): “3.3 DEFENDANT’S DECISION NOT TO TESTIFY A
                                  16

                                  17   defendant in a criminal case has a constitutional right not to testify. In arriving at
                                  18   your verdict, the law prohibits you from considering in any manner that the
                                  19
                                       defendant did not testify.” 1
                                  20

                                  21

                                  22

                                  23
                                        1
                                              Hereinafter, and in order to conserve space, the entire response in this
                                  24
                                              Paragraph 1 shall hereinafter be incorporated by reference into each
                                  25          response, as though fully set forth therein, and shall be referred by the
                                              following shorthand: “Defendant hereby responds to this request by
                                  26
                                              asserting his privilege against self-incrimination as protected by the Fifth
                                  27          Amendment to the United States Constitution.”
                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                14
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 8 of 68 Page ID
                                                                        #:3472



                                  1
                                             Responding Party further objects to this request because Requesting Party

                                  2    assumes facts that have not been established, to wit: (a) that Responding Party signed
                                  3
                                       the exhibit; and (b) that Responding Party signed the exhibit on behalf of Monster
                                  4

                                  5
                                       Loans.

                                  6          Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  7
                                       nor deny this request.
                                  8

                                  9
                                             Request No. 2: Exhibit B, bates stamped CFPB-JN-005535 to 55536, is a true

                                  10   and correct copy of Experian’s Standard Terms and Conditions that you signed on
                                  11
                                       behalf of Monster Loans in or about June 2015.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Response to Request No. 2: Defendant hereby objects to this request on the

                                  14   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  15
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  16

                                  17   vague; and improperly overbroad because it seeks documents and information
                                  18   protected by the attorney client and/or attorney work product privileges. Without
                                  19
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  20

                                  21   asserting his privilege against self-incrimination as protected by the Fifth
                                  22   Amendment to the United States Constitution.
                                  23
                                             Responding Party further objects to this request because Requesting Party
                                  24

                                  25   assumes facts that have not been established, to wit: (a) that Responding Party signed
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 15
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 9 of 68 Page ID
                                                                        #:3473



                                  1
                                       the exhibit; and (b) that Responding Party signed the exhibit on behalf of Monster

                                  2    Loans.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 3: Exhibit C, bates stamped CFPB-JN-0055531 to 55532,
                                  7
                                       contains a true and correct copy of Experian’s Prescreening Services Schedule that
                                  8

                                  9
                                       you signed on behalf of Monster Loans in or about June 2015.

                                  10         Response to Request No. 3: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because Requesting Party
                                  22   assumes facts that have not been established, to wit: (a) that Responding Party signed
                                  23
                                       the exhibit; and (b) that Responding Party signed the exhibit on behalf of Monster
                                  24

                                  25   Loans.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 16
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 10 of 68 Page ID
                                                                         #:3474



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 4: Exhibit D, bates stamped CFPB-JN-0067461 to 67462,
                                  4

                                  5
                                       contains a true and correct copy of an email string between you, Belal Abdelfattah

                                  6    a/k/a Bill Abdel (“Bill Abdel”), and Erin Mason from June 2015.
                                  7
                                             Response to Request No. 4: Defendant hereby objects to this request on the
                                  8

                                  9
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  10   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  11
                                       vague; and improperly overbroad because it seeks documents and information
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   protected by the attorney client and/or attorney work product privileges. Without

                                  14   waiving the foregoing objections, Defendant hereby responds to this request by
                                  15
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  16

                                  17   Amendment to the United States Constitution.
                                  18         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  19
                                       nor deny this request.
                                  20

                                  21         Request No. 5: In or about June 2015, you directed Erin Mason not to provide
                                  22   Experian with the mortgage mailer that Monster Loans used in its marketing.
                                  23
                                             Response to Request No. 5: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 17
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 11 of 68 Page ID
                                                                         #:3475



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague and
                                  8

                                  9
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “use in its

                                  10   marketing;” (c) requires Responding Party to make a legal conclusion; and (d)
                                  11
                                       requires Responding Party to provide a legal opinion.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  14   nor deny this request.
                                  15
                                             Request No. 6: In or about June 2015, you knew that the mortgage mailer that
                                  16

                                  17   Monster Loans used in its marketing was not compliant with FCRA.
                                  18         Response to Request No. 6: Defendant hereby objects to this request on the
                                  19
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  20

                                  21   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  22   vague; and improperly overbroad because it seeks documents and information
                                  23
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  24

                                  25   waiving the foregoing objections, Defendant hereby responds to this request by
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 18
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 12 of 68 Page ID
                                                                         #:3476



                                  1
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  2    Amendment to the United States Constitution.
                                  3
                                             Responding Party further objects to this request because it: (a) is vague and
                                  4

                                  5
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “use in its

                                  6    marketing;” (c) requires Responding Party to make a legal conclusion as to the
                                  7
                                       violation of FCRA; and (d) requires Responding Party to provide a legal opinion as
                                  8

                                  9
                                       to the violation of FCRA.

                                  10         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  11
                                       nor deny this request.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Request No. 7: In or about June 2015, you directed Erin Mason to submit

                                  14   “something compliant” to Experian as a purported example of Monster Loans’
                                  15
                                       mortgage mailer.
                                  16

                                  17         Response to Request No. 7: Defendant hereby objects to this request on the
                                  18   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  19
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  20

                                  21   vague; and improperly overbroad because it seeks documents and information
                                  22   protected by the attorney client and/or attorney work product privileges. Without
                                  23
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  24

                                  25   asserting his privilege against self-incrimination as protected by the Fifth
                                  26
                                       Amendment to the United States Constitution.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 19
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 13 of 68 Page ID
                                                                         #:3477



                                  1
                                             Responding Party further objects to this request because it: (a) is vague and

                                  2    ambiguous as to date; and (b) is vague and ambiguous as to the meaning of “a
                                  3
                                       purported example of Monster Loans’ mortgage mailer.”
                                  4

                                  5
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  6    nor deny this request.
                                  7
                                             Request No. 8: Between December 2015 and April 2017, you controlled
                                  8

                                  9
                                       Monster Loans’ Experian account.

                                  10         Response to Request No. 8: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague,
                                  22   ambiguous, and overbroad as to dates; and (b) is vague and ambiguous as to the
                                  23
                                       meaning of “controlled.”
                                  24

                                  25         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  26
                                       nor deny this request.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 20
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 14 of 68 Page ID
                                                                         #:3478



                                  1
                                             Request No. 9: Between December 2015 and April 2017, you oversaw

                                  2    Monster Loans’ purchases of Student Loan Prescreened Lists from Experian for use
                                  3
                                       by the Student Loan Debt Relief Defendants in their direct mailings.
                                  4

                                  5
                                             Response to Request No. 9: Defendant hereby objects to this request on the

                                  6    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  7
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  8

                                  9
                                       vague; and improperly overbroad because it seeks documents and information

                                  10   protected by the attorney client and/or attorney work product privileges. Without
                                  11
                                       waiving the foregoing objections, Defendant hereby responds to this request by
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   asserting his privilege against self-incrimination as protected by the Fifth

                                  14   Amendment to the United States Constitution.
                                  15
                                             Responding Party further objects to this request because it: (a) is vague,
                                  16

                                  17   ambiguous, and overbroad as to dates; (b) is vague and ambiguous as to the meaning
                                  18   of “oversaw;” (c) is vague and ambiguous as to meaning of “for use;” and (d) is
                                  19
                                       vague and ambiguous as to the meaning of “their direct mailings.”
                                  20

                                  21         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  22   nor deny this request.
                                  23
                                             Request No. 10: Between December 2015 and April 2017, Monster Loans
                                  24

                                  25   purchased prescreened lists containing information about approximately 6 million
                                  26
                                       consumers with student loans for use in marketing student loan debt-relief services.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 21
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 15 of 68 Page ID
                                                                         #:3479



                                  1
                                             Response to Request No. 10: Defendant hereby objects to this request on the

                                  2    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  3
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  4

                                  5
                                       vague; and improperly overbroad because it seeks documents and information

                                  6    protected by the attorney client and/or attorney work product privileges. Without
                                  7
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  8

                                  9
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  10   Amendment to the United States Constitution.
                                  11
                                             Responding Party further objects to this request because it: (a) is vague and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   ambiguous as to date; and (b) is vague and ambiguous as to the meaning of “use in

                                  14   marketing.”
                                  15
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  16

                                  17   nor deny this request.
                                  18         Request No. 11: Between December 2015 and around September 2016, you
                                  19
                                       directed Bill Abdel to order Student Loan Prescreened Lists through Monster Loans’
                                  20

                                  21   Experian account and to send those Student Loan Prescreened Lists to a direct mail
                                  22   marketing company called Automated Mailers.
                                  23
                                             Response to Request No. 11: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                 JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 22
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 16 of 68 Page ID
                                                                         #:3480



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague,
                                  8

                                  9
                                       ambiguous, and overbroad as to dates; and (b) is vague and ambiguous as to the

                                  10   meaning of “directed.”
                                  11
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   nor deny this request.

                                  14         Request No. 12: Between around September 2016 and April 2017, you
                                  15
                                       directed Max Chou to order Student Loan Prescreened Lists through Monster Loans’
                                  16

                                  17   Experian account and to send those Student Loan Prescreened Lists to Automated
                                  18   Mailers.
                                  19
                                             Response to Request No. 12: Defendant hereby objects to this request on the
                                  20

                                  21   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  22   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  23
                                       vague; and improperly overbroad because it seeks documents and information
                                  24

                                  25   protected by the attorney client and/or attorney work product privileges. Without
                                  26
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 23
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 17 of 68 Page ID
                                                                         #:3481



                                  1
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  2    Amendment to the United States Constitution.
                                  3
                                             Responding Party further objects to this request because it: (a) is vague,
                                  4

                                  5
                                       ambiguous, and overbroad as to dates; and (b) is vague and ambiguous as to the

                                  6    meaning of “directed.”
                                  7
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  8

                                  9
                                       nor deny this request.

                                  10         Request No. 13: In communications with Experian between 2015 and 2017,
                                  11
                                       you falsely represented the purposes for which Monster Loans would use and was
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   using Student Loan Prescreened Lists.

                                  14         Response to Request No. 13: Defendant hereby objects to this request on the
                                  15
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  16

                                  17   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  18   vague; and improperly overbroad because it seeks documents and information
                                  19
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  20

                                  21   waiving the foregoing objections, Defendant hereby responds to this request by
                                  22   asserting his privilege against self-incrimination as protected by the Fifth
                                  23
                                       Amendment to the United States Constitution.
                                  24

                                  25         Responding Party further objects to this request because it: (a) is vague,
                                  26
                                       ambiguous, and overbroad as to dates; (b) is vague and ambiguous as to the meaning
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 24
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 18 of 68 Page ID
                                                                         #:3482



                                  1
                                       of “communications;” (c) is vague and ambiguous as to the meaning of “would use;”

                                  2    (d) is vague and ambiguous as to the meaning of “was using;” and (e) is compound
                                  3
                                       as to “would use and was using.”
                                  4

                                  5
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  6    nor deny this request.
                                  7
                                             Request No. 14: On or about September 26, 2016, you directed Max Chou to
                                  8

                                  9
                                       communicate with Experian using a Monster Loans email address to conceal from

                                  10   Experian that Monster Loans was providing Prescreened Lists to outside companies
                                  11
                                       offering debt relief services.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Response to Request No. 14: Defendant hereby objects to this request on the

                                  14   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  15
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  16

                                  17   vague; and improperly overbroad because it seeks documents and information
                                  18   protected by the attorney client and/or attorney work product privileges. Without
                                  19
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  20

                                  21   asserting his privilege against self-incrimination as protected by the Fifth
                                  22   Amendment to the United States Constitution.
                                  23
                                             Responding Party further objects to this request because it: (a) is vague,
                                  24

                                  25   ambiguous, and overbroad as to date; (b) is vague and ambiguous as to the meaning
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 25
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 19 of 68 Page ID
                                                                         #:3483



                                  1
                                       of “directed;” (c) is vague and ambiguous as to the meaning of “communicate with;”

                                  2    and (d) is vague and ambiguous as to the meaning of “outside companies.”
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 15: Between 2015 and 2017, you knew that the Student Loan
                                  7
                                       Debt Relief Defendants lacked a permissible purpose to use or obtain the Student
                                  8

                                  9
                                       Loan Prescreened Lists under FCRA.

                                  10         Response to Request No. 15: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to dates; (b) is vague and ambiguous as to the meaning of “permissible
                                  23
                                       purpose;” (c) is compound as to “to use or obtain;” (d) requires Responding Party to
                                  24

                                  25   make a legal conclusion as to the violation of FCRA; and (d) requires Responding
                                  26
                                       Party to provide a legal opinion as to the violation of FCRA.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 26
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 20 of 68 Page ID
                                                                         #:3484



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 16: Exhibit E, bated stamped CFPB-JN-0071803 to 71806,
                                  4

                                  5
                                       contains a true and correct copy of an email string between you and Thomas Chou

                                  6    from May 2017.
                                  7
                                             Response to Request No. 16: Defendant hereby objects to this request on the
                                  8

                                  9
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  10   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  11
                                       vague; and improperly overbroad because it seeks documents and information
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   protected by the attorney client and/or attorney work product privileges. Without

                                  14   waiving the foregoing objections, Defendant hereby responds to this request by
                                  15
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  16

                                  17   Amendment to the United States Constitution.
                                  18         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  19
                                       nor deny this request.
                                  20

                                  21         Request No. 17: During 2015, you participated extensively in the
                                  22   management and operation of Docu Prep Center.
                                  23
                                             Response to Request No. 17: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 27
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 21 of 68 Page ID
                                                                         #:3485



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague and
                                  8

                                  9
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “participated

                                  10   extensively;” and (c) is compound as to “management and operation.”
                                  11
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   nor deny this request.

                                  14         Request No. 18: During 2015, you had authority over David Sklar and Robert
                                  15
                                       Hoose and provided directions to them regarding how Docu Prep Center should
                                  16

                                  17   market and sell its services.
                                  18         Response to Request No. 18: Defendant hereby objects to this request on the
                                  19
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  20

                                  21   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  22   vague; and improperly overbroad because it seeks documents and information
                                  23
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  24

                                  25   waiving the foregoing objections, Defendant hereby responds to this request by
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 28
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 22 of 68 Page ID
                                                                         #:3486



                                  1
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  2    Amendment to the United States Constitution.
                                  3
                                             Responding Party further objects to this request because it: (a) is vague and
                                  4

                                  5
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “had authority

                                  6    over;” (c) is vague and ambiguous as to the meaning of “directions;” (d) is compound
                                  7
                                       as to “David Sklar and Robert Hoose;” (f) is compound as to “market and sell;” and
                                  8

                                  9
                                       (g) is vague and ambiguous as to the meaning of “its services.”

                                  10         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  11
                                       nor deny this request.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Request No. 19: During 2015, you directed Sklar and Hoose to use and adapt

                                  14   telemarketing sales scripts provided by Student Loan Processing Center for Docu
                                  15
                                       Prep Center’s sales calls.
                                  16

                                  17         Response to Request No. 19: Defendant hereby objects to this request on the
                                  18   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  19
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  20

                                  21   vague; and improperly overbroad because it seeks documents and information
                                  22   protected by the attorney client and/or attorney work product privileges. Without
                                  23
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  24

                                  25   asserting his privilege against self-incrimination as protected by the Fifth
                                  26
                                       Amendment to the United States Constitution.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 29
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 23 of 68 Page ID
                                                                         #:3487



                                  1
                                             Responding Party further objects to this request because it: (a) is vague and

                                  2    ambiguous as to date; (b) is vague and ambiguous as to the meaning of “directed;”
                                  3
                                       (c) is vague and ambiguous as to the meaning of “use;” (d) is vague and ambiguous
                                  4

                                  5
                                       as to the meaning of “adapt;” (e) is vague and ambiguous as to the meaning of

                                  6    “telemarking sales scripts;” and (f) is vague and ambiguous as to the meaning of
                                  7
                                       “sales calls.”
                                  8

                                  9
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  10   nor deny this request.
                                  11
                                             Request No. 20: During 2015, you participated in editing, reviewing, and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   approving the direct mail solicitations that Docu Prep Center sent to consumers.

                                  14         Response to Request No. 20: Defendant hereby objects to this request on the
                                  15
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  16

                                  17   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  18   vague; and improperly overbroad because it seeks documents and information
                                  19
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  20

                                  21   waiving the foregoing objections, Defendant hereby responds to this request by
                                  22   asserting his privilege against self-incrimination as protected by the Fifth
                                  23
                                       Amendment to the United States Constitution.
                                  24

                                  25

                                  26

                                  27

                                  28                    JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 30
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 24 of 68 Page ID
                                                                         #:3488



                                  1
                                             Responding Party further objects to this request because it: (a) is vague and

                                  2    ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  3
                                       “participated;” and (c) is compound as to “editing, reviewing, and approving.”
                                  4

                                  5
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  6    nor deny this request.
                                  7
                                             Request No. 21: Between 2015 and 2017, you arranged for the Student Loan
                                  8

                                  9
                                       Debt Relief Defendants to send direct mail marketing their services to consumers

                                  10   through Automated Mailers.
                                  11
                                             Response to Request No. 21: Defendant hereby objects to this request on the
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  14   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  15
                                       vague; and improperly overbroad because it seeks documents and information
                                  16

                                  17   protected by the attorney client and/or attorney work product privileges. Without
                                  18   waiving the foregoing objections, Defendant hereby responds to this request by
                                  19
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  20

                                  21   Amendment to the United States Constitution.
                                  22         Responding Party further objects to this request because it: (a) is vague and
                                  23
                                       ambiguous as to date; and (b) is vague and ambiguous as to the meaning of
                                  24

                                  25   “arranged.”
                                  26

                                  27

                                  28                 JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 31
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 25 of 68 Page ID
                                                                         #:3489



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 22: Between 2015 and 2017, you oversaw the direct mail
                                  4

                                  5
                                       marketing that the Student Loan Debt Relief Defendants sent using Automated

                                  6    Mailers.
                                  7
                                             Response to Request No. 22: Defendant hereby objects to this request on the
                                  8

                                  9
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  10   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  11
                                       vague; and improperly overbroad because it seeks documents and information
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   protected by the attorney client and/or attorney work product privileges. Without

                                  14   waiving the foregoing objections, Defendant hereby responds to this request by
                                  15
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  16

                                  17   Amendment to the United States Constitution.
                                  18         Responding Party further objects to this request because it: (a) is vague and
                                  19
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “oversaw;”
                                  20

                                  21   and (c) is vague and ambiguous as to the meaning of “using.”
                                  22         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  23
                                       nor deny this request.
                                  24

                                  25

                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 32
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 26 of 68 Page ID
                                                                         #:3490



                                  1
                                             Request No. 23: Between 2015 and 2017, the Student Loan Debt Relief

                                  2    Defendants represented to consumers that consolidating their federal student loans
                                  3
                                       would cause consumers to obtain a lower interest rate on their federal student loans.
                                  4

                                  5
                                             Response to Request No. 23: Defendant hereby objects to this request on the

                                  6    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  7
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  8

                                  9
                                       vague; and improperly overbroad because it seeks documents and information

                                  10   protected by the attorney client and/or attorney work product privileges. Without
                                  11
                                       waiving the foregoing objections, Defendant hereby responds to this request by
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   asserting his privilege against self-incrimination as protected by the Fifth

                                  14   Amendment to the United States Constitution.
                                  15
                                             Responding Party further objects to this request because it: (a) is vague and
                                  16

                                  17   ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  18   “represented;” and (c) is vague and ambiguous as to the meaning of “consolidating.”
                                  19
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  20

                                  21   nor deny this request.
                                  22         Request No. 24: Between 2015 and 2017, you knew that the Student Loan
                                  23
                                       Debt Relief Defendants made the misrepresentation described in Request for
                                  24

                                  25   Admission No. 23.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 33
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 27 of 68 Page ID
                                                                         #:3491



                                  1
                                             Response to Request No. 24: Defendant hereby objects to this request on the

                                  2    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  3
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  4

                                  5
                                       vague; and improperly overbroad because it seeks documents and information

                                  6    protected by the attorney client and/or attorney work product privileges. Without
                                  7
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  8

                                  9
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  10   Amendment to the United States Constitution.
                                  11
                                             Responding Party further objects to this request because it: (a) is vague and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   ambiguous as to date; and (b) assumes a fact that has not been established, to wit:

                                  14   that Request for Admission No. 23 is fact.
                                  15
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  16

                                  17   nor deny this request.
                                  18         Request No.25: During 2015, you participated in Docu Prep Center’s making
                                  19
                                       of the representation described in Request for Admission No. 23.
                                  20

                                  21         Response to Request No. 25: Defendant hereby objects to this request on the
                                  22   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  23
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  24

                                  25   vague; and improperly overbroad because it seeks documents and information
                                  26
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 34
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 28 of 68 Page ID
                                                                         #:3492



                                  1
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  2    asserting his privilege against self-incrimination as protected by the Fifth
                                  3
                                       Amendment to the United States Constitution.
                                  4

                                  5
                                             Responding Party further objects to this request because it: (a) is vague and

                                  6    ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  7
                                       “participated;” and (c) assumes a fact that has not been established, to wit: that
                                  8

                                  9
                                       Request for Admission No. 23 is fact.

                                  10         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  11
                                       nor deny this request.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Request No. 26: During 2015, you had the authority to control Docu Prep

                                  14   Center’s making of the representation described in Request for Admission No. 23.
                                  15
                                             Response to Request No. 26: Defendant hereby objects to this request on the
                                  16

                                  17   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  18   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  19
                                       vague; and improperly overbroad because it seeks documents and information
                                  20

                                  21   protected by the attorney client and/or attorney work product privileges. Without
                                  22   waiving the foregoing objections, Defendant hereby responds to this request by
                                  23
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  24

                                  25   Amendment to the United States Constitution.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 35
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 29 of 68 Page ID
                                                                         #:3493



                                  1
                                             Responding Party further objects to this request because it: (a) is vague and

                                  2    ambiguous as to date; (b) is vague and ambiguous as to the meaning of “authority;”
                                  3
                                       (c) is vague and ambiguous as to the meaning of “control;” (d) assumes a fact that
                                  4

                                  5
                                       has not been established, to wit: that Responding Party made representations; (e)

                                  6    assumes a fact that has not been established, to wit: that the representations were
                                  7
                                       made; and (f) assumes a fact that has not been established, to wit: that Request for
                                  8

                                  9
                                       Admission No. 23 is fact.

                                  10         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  11
                                       nor deny this request.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Request No. 27: The representation referenced in Request for Admission No.

                                  14   23 was false.
                                  15
                                             Response to Request No. 27: Defendant hereby objects to this request on the
                                  16

                                  17   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  18   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  19
                                       vague; and improperly overbroad because it seeks documents and information
                                  20

                                  21   protected by the attorney client and/or attorney work product privileges. Without
                                  22   waiving the foregoing objections, Defendant hereby responds to this request by
                                  23
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  24

                                  25   Amendment to the United States Constitution.
                                  26

                                  27

                                  28                   JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 36
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 30 of 68 Page ID
                                                                         #:3494



                                  1
                                             Responding Party further objects to this request because it: (a) assumes a fact

                                  2    that has not been established, to wit: that Responding Party made representations;
                                  3
                                       and (b) assumes a fact that has not been established, to wit: that Request for
                                  4

                                  5
                                       Admission No. 23 is fact.

                                  6          Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  7
                                       nor deny this request.
                                  8

                                  9
                                             Request No. 28: Between 2015 and 2017, consolidating federal student loans

                                  10   did not cause consumers to obtain a lower interest rate on their federal student loans.
                                  11
                                             Response to Request No. 28: Defendant hereby objects to this request on the
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  14   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  15
                                       vague; and improperly overbroad because it seeks documents and information
                                  16

                                  17   protected by the attorney client and/or attorney work product privileges. Without
                                  18   waiving the foregoing objections, Defendant hereby responds to this request by
                                  19
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  20

                                  21   Amendment to the United States Constitution.
                                  22         Responding Party further objects to this request because it: (a) is vague and
                                  23
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “did not
                                  24

                                  25   cause;” (c) requires Responding Party to make a legal conclusion; and (d) requires
                                  26
                                       Responding Party to provide a legal opinion.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 37
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 31 of 68 Page ID
                                                                         #:3495



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 29: Between 2015 and 2017, the Student Loan Debt Relief
                                  4

                                  5
                                       Defendants represented to consumers that consumers were required to consolidate

                                  6    their student loans to obtain an interest-rate reduction.
                                  7
                                             Response to Request No. 29: Defendant hereby objects to this request on the
                                  8

                                  9
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  10   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  11
                                       vague; and improperly overbroad because it seeks documents and information
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   protected by the attorney client and/or attorney work product privileges. Without

                                  14   waiving the foregoing objections, Defendant hereby responds to this request by
                                  15
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  16

                                  17   Amendment to the United States Constitution.
                                  18         Responding Party further objects to this request because it: (a) is vague and
                                  19
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  20

                                  21   “represented;” (c) is vague and ambiguous as to the meaning of “required;” and (d)
                                  22   is vague and ambiguous as to the meaning of “consolidating.”
                                  23
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  24

                                  25   nor deny this request.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 38
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 32 of 68 Page ID
                                                                         #:3496



                                  1
                                             Request No. 30: Between 2015 and 2017, you knew that the Student Loan

                                  2    Debt Relief Defendants made the misrepresentation described in Request for
                                  3
                                       Admission No. 29
                                  4

                                  5
                                             Response to Request No. 30: Defendant hereby objects to this request on the

                                  6    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  7
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  8

                                  9
                                       vague; and improperly overbroad because it seeks documents and information

                                  10   protected by the attorney client and/or attorney work product privileges. Without
                                  11
                                       waiving the foregoing objections, Defendant hereby responds to this request by
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   asserting his privilege against self-incrimination as protected by the Fifth

                                  14   Amendment to the United States Constitution.
                                  15
                                             Responding Party further objects to this request because it: (a) is vague and
                                  16

                                  17   ambiguous as to date; (b) assumes a fact that has not been established, to wit: that
                                  18   there was a misrepresentation; and (c) assumes a fact that has not been established,
                                  19
                                       to wit: that Request for Admission No. 29 is fact.
                                  20

                                  21         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  22   nor deny this request.
                                  23
                                             Request No. 31: During 2015, you participated in Docu Prep Center’s making
                                  24

                                  25   of the representation described in Request for Admission No. 29.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 39
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 33 of 68 Page ID
                                                                         #:3497



                                  1
                                             Response to Request No. 31: Defendant hereby objects to this request on the

                                  2    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  3
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  4

                                  5
                                       vague; and improperly overbroad because it seeks documents and information

                                  6    protected by the attorney client and/or attorney work product privileges. Without
                                  7
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  8

                                  9
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  10   Amendment to the United States Constitution.
                                  11
                                             Responding Party further objects to this request because it: (a) is vague and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   ambiguous as to date; (b) is vague and ambiguous as to the meaning of

                                  14   “participated;” (c) assumes a fact that has not been established, to wit: that there was
                                  15
                                       a representation; and (d) assumes a fact that has not been established, to wit: that
                                  16

                                  17   Request for Admission No. 29 is fact.
                                  18         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  19
                                       nor deny this request.
                                  20

                                  21         Request No. 32: During 2015, you had the authority to control Docu Prep
                                  22   Center’s making of the representation described in Request for Admission No. 29.
                                  23
                                             Response to Request No. 32: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 40
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 34 of 68 Page ID
                                                                         #:3498



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague and
                                  8

                                  9
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “authority;”

                                  10   (c) is vague and ambiguous as to the meaning of “control;” (d) assumes a fact that
                                  11
                                       has not been established, to wit: that there was a representation; and (e) assumes a
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   fact that has not been established, to wit: that Request for Admission No. 29 is fact.

                                  14         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  15
                                       nor deny this request.
                                  16

                                  17         Request No. 33: The representation referenced in Request for Admission No.
                                  18   29 was false.
                                  19
                                             Response to Request No. 33: Defendant hereby objects to this request on the
                                  20

                                  21   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  22   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  23
                                       vague; and improperly overbroad because it seeks documents and information
                                  24

                                  25   protected by the attorney client and/or attorney work product privileges. Without
                                  26
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  27

                                  28                   JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 41
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 35 of 68 Page ID
                                                                         #:3499



                                  1
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  2    Amendment to the United States Constitution.
                                  3
                                             Responding Party further objects to this request because it: (a) is vague and
                                  4

                                  5
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of

                                  6    “representation;” (c) assumes a fact that has not been established, to wit: that there
                                  7
                                       was a representation; and (d) assumes a fact that has not been established, to wit:
                                  8

                                  9
                                       that Request for Admission No. 29 is fact.

                                  10         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  11
                                       nor deny this request.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Request No. 34: Between 2015 and 2017, consumers were generally not

                                  14   required to consolidate their student loans to obtain an interest-rate reduction.
                                  15
                                             Response to Request No. 34: Defendant hereby objects to this request on the
                                  16

                                  17   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  18   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  19
                                       vague; and improperly overbroad because it seeks documents and information
                                  20

                                  21   protected by the attorney client and/or attorney work product privileges. Without
                                  22   waiving the foregoing objections, Defendant hereby responds to this request by
                                  23
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  24

                                  25   Amendment to the United States Constitution.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 42
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 36 of 68 Page ID
                                                                         #:3500



                                  1
                                             Responding Party further objects to this request because it: (a) is vague and

                                  2    ambiguous as to date; (b) is vague and ambiguous as to the meaning of “generally
                                  3
                                       not required;” (c) is vague and ambiguous as to the meaning of “consolidated;” (c)
                                  4

                                  5
                                       requires Responding Party to make a legal conclusion; and (d) requires Responding

                                  6    Party to provide a legal opinion.
                                  7
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  8

                                  9
                                       nor deny this request.

                                  10         Request No. 35: Between 2015 and 2017, the Student Loan Debt Relief
                                  11
                                       Defendants represented to consumers that consolidating student loans would
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   improve consumers’ credit scores.

                                  14         Response to Request No. 35: Defendant hereby objects to this request on the
                                  15
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  16

                                  17   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  18   vague; and improperly overbroad because it seeks documents and information
                                  19
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  20

                                  21   waiving the foregoing objections, Defendant hereby responds to this request by
                                  22   asserting his privilege against self-incrimination as protected by the Fifth
                                  23
                                       Amendment to the United States Constitution.
                                  24

                                  25         Responding Party further objects to this request because it: (a) is vague and
                                  26
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 43
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 37 of 68 Page ID
                                                                         #:3501



                                  1
                                       “represented;” (c) is vague and ambiguous as to the meaning of “consolidating;” and

                                  2    (d) is vague and ambiguous as to the meaning of “would improve.”
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 36: Between 2015 and 2017, you knew, consciously avoided
                                  7
                                       knowing, or recklessly avoided knowing that the Student Loan Debt Relief
                                  8

                                  9
                                       Defendants made the misrepresentation described in Request for Admission No. 35.

                                  10         Response to Request No. 36: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is compound as to “knew, consciously avoided knowing,
                                  23
                                       or recklessly avoided knowing;” (c) is vague and ambiguous as to the meaning of
                                  24

                                  25   “consciously avoided;” (d) is vague and ambiguous as to the meaning of “recklessly
                                  26
                                       avoided;” (e) is vague and ambiguous as to the meaning of “misrepresentation;” (f)
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 44
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 38 of 68 Page ID
                                                                         #:3502



                                  1
                                       requires Responding Party to make a legal conclusion; (g) requires Responding Party

                                  2    to provide a legal opinion; (h) assumes a fact that has not been established, to wit:
                                  3
                                       that there was a misrepresentation; and (i) assumes a fact that has not been
                                  4

                                  5
                                       established, to wit: that Request for Admission No. 35 is fact.

                                  6          Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  7
                                       nor deny this request.
                                  8

                                  9
                                             Request No. 37: During 2015, you participated in Docu Prep Center’s making

                                  10   of the representation described in Request for Admission No. 35.
                                  11
                                             Response to Request No. 37: Defendant hereby objects to this request on the
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  14   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  15
                                       vague; and improperly overbroad because it seeks documents and information
                                  16

                                  17   protected by the attorney client and/or attorney work product privileges. Without
                                  18   waiving the foregoing objections, Defendant hereby responds to this request by
                                  19
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  20

                                  21   Amendment to the United States Constitution.
                                  22         Responding Party further objects to this request because it: (a) is vague and
                                  23
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  24

                                  25   “participated;” (c) is vague and ambiguous as to the meaning of “making;” (d) is
                                  26
                                       vague and ambiguous as to the meaning of “representation;” (e) assumes a fact that
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 45
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 39 of 68 Page ID
                                                                         #:3503



                                  1
                                       has not been established, to wit: that there was a representation; and (f) assumes a

                                  2    fact that has not been established, to wit: that Request for Admission No. 35 is fact.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 38: During 2015, you had the authority to control Docu Prep
                                  7
                                       Center’s making of the representation described in Request for Admission No. 35.
                                  8

                                  9
                                             Response to Request No. 38: Defendant hereby objects to this request on the

                                  10   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  11
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   vague; and improperly overbroad because it seeks documents and information

                                  14   protected by the attorney client and/or attorney work product privileges. Without
                                  15
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  16

                                  17   asserting his privilege against self-incrimination as protected by the Fifth
                                  18   Amendment to the United States Constitution.
                                  19
                                             Responding Party further objects to this request because it: (a) is vague and
                                  20

                                  21   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “authority;”
                                  22   (c) is vague and ambiguous as to the meaning of “control;” (d) is vague and
                                  23
                                       ambiguous as to the meaning of “representation;” (e) requires Responding Party to
                                  24

                                  25   make a legal conclusion as to “had the authority to control;” (f) assumes a fact that
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 46
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 40 of 68 Page ID
                                                                         #:3504



                                  1
                                       has not been established, to wit: that there was a representation; and (g) assumes a

                                  2    fact that has not been established, to wit: that Request for Admission No. 35 is fact.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 39: The representation referenced in Request for Admission No.
                                  7
                                       35 was false in many instances.
                                  8

                                  9
                                             Response to Request No. 39: Defendant hereby objects to this request on the

                                  10   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  11
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   vague; and improperly overbroad because it seeks documents and information

                                  14   protected by the attorney client and/or attorney work product privileges. Without
                                  15
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  16

                                  17   asserting his privilege against self-incrimination as protected by the Fifth
                                  18   Amendment to the United States Constitution.
                                  19
                                             Responding Party further objects to this request because it: (a) is vague and
                                  20

                                  21   ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  22   “representation;” (c) is vague and ambiguous as to the meaning of “many instances;”
                                  23
                                       (d) assumes a fact that has not been established, to wit: that there was a
                                  24

                                  25   representation; and (e) assumes a fact that has not been established, to wit: that
                                  26
                                       Request for Admission No. 35 is fact.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 47
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 41 of 68 Page ID
                                                                         #:3505



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 40: Between 2015 and 2017, in many instances, consolidating
                                  4

                                  5
                                       federal student loans was not likely to improve a consumer’s credit score.

                                  6          Response to Request No. 40: Defendant hereby objects to this request on the
                                  7
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  8

                                  9
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  10   vague; and improperly overbroad because it seeks documents and information
                                  11
                                       protected by the attorney client and/or attorney work product privileges. Without
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   waiving the foregoing objections, Defendant hereby responds to this request by

                                  14   asserting his privilege against self-incrimination as protected by the Fifth
                                  15
                                       Amendment to the United States Constitution.
                                  16

                                  17         Responding Party further objects to this request because it: (a) is vague and
                                  18   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “in many
                                  19
                                       instances;” (c) is vague and ambiguous as to the meaning of “not likely;” (d) is vague
                                  20

                                  21   and ambiguous as to the meaning of “improve;” (e) requires Responding Party to
                                  22   make a legal conclusion; and (f) requires Responding Party to provide a legal
                                  23
                                       opinion.
                                  24

                                  25         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  26
                                       nor deny this request.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 48
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 42 of 68 Page ID
                                                                         #:3506



                                  1
                                             Request No. 41: Between 2015 and 2017, the Student Loan Debt Relief

                                  2    Defendants lacked any basis for representing to consumers that consolidating student
                                  3
                                       loans would improve consumers’ credit scores.
                                  4

                                  5
                                             Response to Request No. 41: Defendant hereby objects to this request on the

                                  6    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  7
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  8

                                  9
                                       vague; and improperly overbroad because it seeks documents and information

                                  10   protected by the attorney client and/or attorney work product privileges. Without
                                  11
                                       waiving the foregoing objections, Defendant hereby responds to this request by
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   asserting his privilege against self-incrimination as protected by the Fifth

                                  14   Amendment to the United States Constitution.
                                  15
                                             Responding Party further objects to this request because it: (a) is vague and
                                  16

                                  17   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “lacked any
                                  18   basis;” (c) is vague and ambiguous as to the meaning of “recklessly avoided;” (d) is
                                  19
                                       vague and ambiguous as to the meaning of “consolidating;” (e) is vague and
                                  20

                                  21   ambiguous as to the meaning of “representing;” (f) is vague and ambiguous as to the
                                  22   meaning of “would improve;” (g) requires Responding Party to make a legal
                                  23
                                       conclusion; and (h) requires Responding Party to provide a legal opinion.
                                  24

                                  25         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  26
                                       nor deny this request.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 49
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 43 of 68 Page ID
                                                                         #:3507



                                  1
                                             Request No. 42: Between 2015 and 2017, you knew, consciously avoided

                                  2    knowing, or recklessly avoided knowing that the Student Loan Debt Relief
                                  3
                                       Defendants lacked any basis for representing to consumers that consolidating student
                                  4

                                  5
                                       loans would improve consumers’ credit scores.

                                  6          Response to Request No. 42: Defendant hereby objects to this request on the
                                  7
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  8

                                  9
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  10   vague; and improperly overbroad because it seeks documents and information
                                  11
                                       protected by the attorney client and/or attorney work product privileges. Without
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   waiving the foregoing objections, Defendant hereby responds to this request by

                                  14   asserting his privilege against self-incrimination as protected by the Fifth
                                  15
                                       Amendment to the United States Constitution.
                                  16

                                  17         Responding Party further objects to this request because it: (a) is vague and
                                  18   ambiguous as to date; (b) is compound as to “knew, consciously avoided knowing,
                                  19
                                       or recklessly avoided knowing;” (c) is vague and ambiguous as to the meaning of
                                  20

                                  21   “consciously avoided;” (d) is vague and ambiguous as to the meaning of “recklessly
                                  22   avoided;” (e) is vague and ambiguous as to the meaning of “lacked any basis;” (f) is
                                  23
                                       vague and ambiguous as to the meaning of “representation;” (g) is vague and
                                  24

                                  25   ambiguous as to the meaning of “consolidating;” (h) is vague and ambiguous as to
                                  26
                                       the meaning of “would improve;” (i) requires Responding Party to make a legal
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 50
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 44 of 68 Page ID
                                                                         #:3508



                                  1
                                       conclusion; (j) requires Responding Party to provide a legal opinion; (k) assumes a

                                  2    fact that has not been established, to wit: that there was a representation.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 43: At times between 2015 and 2017, Docu Prep Center
                                  7
                                       represented to consumers that the Department of Education would become the
                                  8

                                  9
                                       consumers’ “new servicer” after their federal student loans were consolidated.

                                  10         Response to Request No. 43: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  23
                                       “represented;” (c) is vague and ambiguous as to the meaning of “would become;”
                                  24

                                  25   (d) is vague and ambiguous as to the meaning of “new servicer;” (e) is vague and
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 51
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 45 of 68 Page ID
                                                                         #:3509



                                  1
                                       ambiguous as to the meaning of “consolidated;” and (f) assumes a fact that has not

                                  2    been established, to wit: that there was a representation.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 44: Between 2015 and 2017, you knew, consciously avoided
                                  7
                                       knowing, or recklessly avoided knowing that Docu Prep Center made the
                                  8

                                  9
                                       misrepresentation described in Request for Admission No. 43.

                                  10         Response to Request No. 44: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is compound as to “knew, consciously avoided knowing,
                                  23
                                       or recklessly avoided knowing;” (c) is vague and ambiguous as to the meaning of
                                  24

                                  25   “consciously avoided;” (d) is vague and ambiguous as to the meaning of “recklessly
                                  26
                                       avoided;” (e) is vague and ambiguous as to the meaning of “misrepresentation;” (f)
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 52
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 46 of 68 Page ID
                                                                         #:3510



                                  1
                                       requires Responding Party to make a legal conclusion; (g) requires Responding Party

                                  2    to provide a legal opinion; (h) assumes a fact that has not been established, to wit:
                                  3
                                       that there was a misrepresentation; and (i) assumes a fact that has not been
                                  4

                                  5
                                       established, to wit: that Request for Admission No. 43 is fact.

                                  6          Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  7
                                       nor deny this request.
                                  8

                                  9
                                             Request No. 45: During 2015, you participated in Docu Prep Center’s making

                                  10   of the representation described in Request for Admission No. 43.
                                  11
                                             Response to Request No. 45: Defendant hereby objects to this request on the
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  14   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  15
                                       vague; and improperly overbroad because it seeks documents and information
                                  16

                                  17   protected by the attorney client and/or attorney work product privileges. Without
                                  18   waiving the foregoing objections, Defendant hereby responds to this request by
                                  19
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  20

                                  21   Amendment to the United States Constitution.
                                  22         Responding Party further objects to this request because it: (a) is vague and
                                  23
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  24

                                  25   “participated;” (c) is vague and ambiguous as to the meaning of “making;” (d) is
                                  26
                                       vague and ambiguous as to the meaning of “representation;” (e) assumes a fact that
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 53
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 47 of 68 Page ID
                                                                         #:3511



                                  1
                                       has not been established, to wit: that there was a representation; and (f) assumes a

                                  2    fact that has not been established, to wit: that Request for Admission No. 43 is fact.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 46: During 2015, you had the authority to control Docu Prep
                                  7
                                       Center’s making of the representation described in Request for Admission No. 43.
                                  8

                                  9
                                             Response to Request No. 46: Defendant hereby objects to this request on the

                                  10   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  11
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   vague; and improperly overbroad because it seeks documents and information

                                  14   protected by the attorney client and/or attorney work product privileges. Without
                                  15
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  16

                                  17   asserting his privilege against self-incrimination as protected by the Fifth
                                  18   Amendment to the United States Constitution.
                                  19
                                             Responding Party further objects to this request because it: (a) is vague and
                                  20

                                  21   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “authority;”
                                  22   (c) is vague and ambiguous as to the meaning of “to control;” (d) is vague and
                                  23
                                       ambiguous as to the meaning of “making;” (e) is vague and ambiguous as to the
                                  24

                                  25   meaning of “representation;” (f) assumes a fact that has not been established, to wit:
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 54
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 48 of 68 Page ID
                                                                         #:3512



                                  1
                                       that there was a representation; and (g) assumes a fact that has not been established,

                                  2    to wit: that Request for Admission No. 43 is fact.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 47: The representation referenced in Request for Admission No.
                                  7
                                       43 was false.
                                  8

                                  9
                                             Response to Request No. 47: Defendant hereby objects to this request on the

                                  10   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  11
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   vague; and improperly overbroad because it seeks documents and information

                                  14   protected by the attorney client and/or attorney work product privileges. Without
                                  15
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  16

                                  17   asserting his privilege against self-incrimination as protected by the Fifth
                                  18   Amendment to the United States Constitution.
                                  19
                                             Responding Party further objects to this request because it: (a) is vague and
                                  20

                                  21   ambiguous as to date; (b) is vague and ambiguous as to the meaning of
                                  22   “representation;” (c) is vague and ambiguous as to the meaning of “referenced;” (d)
                                  23
                                       requires Responding Party to make a legal conclusion; (e) requires Responding Party
                                  24

                                  25   to provide a legal opinion; (f) assumes a fact that has not been established, to wit:
                                  26

                                  27

                                  28                   JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 55
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 49 of 68 Page ID
                                                                         #:3513



                                  1
                                       that there was a representation; and (g) assumes a fact that has not been established,

                                  2    to wit: that Request for Admission No. 43 is fact.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 48: Between 2015 and 2017, the Department of Education did
                                  7
                                       not become consumers’ new servicer after their federal student loans were
                                  8

                                  9
                                       consolidated.

                                  10         Response to Request No. 48: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “did not
                                  23
                                       become;” (c) is vague and ambiguous as to the meaning of “new servicer;” (d) is
                                  24

                                  25   vague and ambiguous as to the meaning of “consolidated;” (e) requires Responding
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 56
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 50 of 68 Page ID
                                                                         #:3514



                                  1
                                       Party to make a legal conclusion; and (f) requires Responding Party to provide a

                                  2    legal opinion.
                                  3
                                              Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6           Request No. 49: Exhibit F, bates stamped CFPB-JN-0072276 to 72277,
                                  7
                                       contains a true and correct copy of an email you received from Robert Hoose on or
                                  8

                                  9
                                       about April 22, 2015, which forwarded an April 21, 2015 email from Trans2Pay,

                                  10   LLC.
                                  11
                                              Response to Request No. 49: Defendant hereby objects to this request on the
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  14   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  15
                                       vague; and improperly overbroad because it seeks documents and information
                                  16

                                  17   protected by the attorney client and/or attorney work product privileges. Without
                                  18   waiving the foregoing objections, Defendant hereby responds to this request by
                                  19
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  20

                                  21   Amendment to the United States Constitution.
                                  22          Responding Party further objects to this request because it: (a) is vague and
                                  23
                                       ambiguous as to date; (b) is compound as to more than a single email; (c) is vague
                                  24

                                  25   and ambiguous as to the meaning of “received;” (d) is vague and ambiguous as to
                                  26
                                       the meaning of “forwarded;” (e) assumes a fact that has not been established, to wit:
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 57
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 51 of 68 Page ID
                                                                         #:3515



                                  1
                                       that Responding Party received the exhibit; and (f) assumes a fact that has not been

                                  2    established, to wit: that the document was forwarded to Responding Party.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 50: Exhibit G, bates stamped CFPB-JN-0079828 to 79829,
                                  7
                                       contains a true and correct copy of an email you received from Thomas Chou on
                                  8

                                  9
                                       May 18, 2015, which responded to an earlier email from David Sklar.

                                  10         Response to Request No. 50: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is compound as to more than a single email; (c) is vague
                                  23
                                       and ambiguous as to the meaning of “received;” (d) is vague and ambiguous as to
                                  24

                                  25   the meaning of “responded to;” (e) assumes a fact that has not been established, to
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 58
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 52 of 68 Page ID
                                                                         #:3516



                                  1
                                       wit: that Responding Party received the exhibit; and (f) assumes a fact that has not

                                  2    been established, to wit: that the document was forwarded to Responding Party.
                                  3
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  4

                                  5
                                       nor deny this request.

                                  6          Request No. 51: Exhibit H, bates stamped CFPB-JN-0079823 to 0079824,
                                  7
                                       contains a true and correct copy of an email you received from David Sklar on June
                                  8

                                  9
                                       8, 2015.

                                  10         Response to Request No. 51: Defendant hereby objects to this request on the
                                  11
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  14   vague; and improperly overbroad because it seeks documents and information
                                  15
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  16

                                  17   waiving the foregoing objections, Defendant hereby responds to this request by
                                  18   asserting his privilege against self-incrimination as protected by the Fifth
                                  19
                                       Amendment to the United States Constitution.
                                  20

                                  21         Responding Party further objects to this request because it: (a) is vague and
                                  22   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “received;”
                                  23
                                       and (c) assumes a fact that has not been established, to wit: that Responding Party
                                  24

                                  25   received the exhibit.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 59
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 53 of 68 Page ID
                                                                         #:3517



                                  1
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                             Request No. 52: Exhibit I, bates stamped CFPB-JN-0102822, contains a true
                                  4

                                  5
                                       and correct copy of an email you received from David Sklar on July 1, 2015.

                                  6          Response to Request No. 52: Defendant hereby objects to this request on the
                                  7
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  8

                                  9
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  10   vague; and improperly overbroad because it seeks documents and information
                                  11
                                       protected by the attorney client and/or attorney work product privileges. Without
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   waiving the foregoing objections, Defendant hereby responds to this request by

                                  14   asserting his privilege against self-incrimination as protected by the Fifth
                                  15
                                       Amendment to the United States Constitution.
                                  16

                                  17         Responding Party further objects to this request because it: (a) is vague and
                                  18   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “received;”
                                  19
                                       and (c) assumes a fact that has not been established, to wit: that Responding Party
                                  20

                                  21   received the exhibit.
                                  22         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  23
                                       nor deny this request.
                                  24

                                  25

                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 60
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 54 of 68 Page ID
                                                                         #:3518



                                  1
                                             Request No. 53: Between 2015 and 2017, you knew that the Telemarketing

                                  2    Sales Rule (“TSR”) prohibited the Student Loan Debt Relief Defendants from
                                  3
                                       collecting advance fees.
                                  4

                                  5
                                             Response to Request No. 53: Defendant hereby objects to this request on the

                                  6    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  7
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  8

                                  9
                                       vague; and improperly overbroad because it seeks documents and information

                                  10   protected by the attorney client and/or attorney work product privileges. Without
                                  11
                                       waiving the foregoing objections, Defendant hereby responds to this request by
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   asserting his privilege against self-incrimination as protected by the Fifth

                                  14   Amendment to the United States Constitution.
                                  15
                                             Responding Party further objects to this request because it: (a) is vague and
                                  16

                                  17   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “collecting;”
                                  18   (c) is vague and ambiguous as to the meaning of “advance fees;” (d) requires
                                  19
                                       Responding Party to make a legal conclusion; and (e) requires Responding Party to
                                  20

                                  21   provide a legal opinion;.
                                  22         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  23
                                       nor deny this request.
                                  24

                                  25

                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 61
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 55 of 68 Page ID
                                                                         #:3519



                                  1
                                             Request No. 54: Between 2015 and 2017, you knew that the Student Loan

                                  2    Debt Relief Defendants charged and received fees before consumers’ applications
                                  3
                                       for loan consolidations, loan repayment plans, and loan forgiveness plans were
                                  4

                                  5
                                       approved, and before consumers had made the first payments under the altered terms

                                  6    of their student loans.
                                  7
                                             Response to Request No. 54: Defendant hereby objects to this request on the
                                  8

                                  9
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  10   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  11
                                       vague; and improperly overbroad because it seeks documents and information
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   protected by the attorney client and/or attorney work product privileges. Without

                                  14   waiving the foregoing objections, Defendant hereby responds to this request by
                                  15
                                       asserting his privilege against self-incrimination as protected by the Fifth
                                  16

                                  17   Amendment to the United States Constitution.
                                  18         Responding Party further objects to this request because it: (a) is vague and
                                  19
                                       ambiguous as to date; (b) is compound as to “charged and received fees;” (c) is
                                  20

                                  21   compound as to “loan consolidations, loan repayment plans, and loan forgiveness
                                  22   plans;” (d) is compound as to “before consumers’ applications for loan
                                  23
                                       consolidations, loan repayment plans, and loan forgiveness plans were approved,
                                  24

                                  25   and before consumers had made the first payments under the altered terms of their
                                  26
                                       student loans;” (e) is vague and ambiguous as to the meaning of “charged and
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 62
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 56 of 68 Page ID
                                                                         #:3520



                                  1
                                       received;” (f) is vague and ambiguous as to the meaning of “consumers’

                                  2    applications;” (g) is vague and ambiguous as to the meaning of “consolidations;”
                                  3
                                       (h) is vague and ambiguous as to the meaning of “loan repayment plans;” (i) is vague
                                  4

                                  5
                                       and ambiguous as to the meaning of “loan forgiveness plans;” (j) is vague and

                                  6    ambiguous as to the meaning of “altered terms;” (k) assumes a fact that has not been
                                  7
                                       established, to wit: that fees were charged; (l) assumes a fact that has not been
                                  8

                                  9
                                       established, to wit: that fees were received; (m) assumes a fact that has not been

                                  10   established, to wit: that consumers’ applications for loan consolidations, loan
                                  11
                                       repayment plans, and loan forgiveness plans were made; (n) assumes a fact that has
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   not been established, to wit: that consumers’ applications for loan consolidations,

                                  14   loan repayment plans, and loan forgiveness plans were approved; (o) assumes a fact
                                  15
                                       that has not been established, to wit: that consumers’ made payments; (p) assumes a
                                  16

                                  17   fact that has not been established, to wit: that terms were altered.
                                  18         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  19
                                       nor deny this request.
                                  20

                                  21         Request No. 55: Collectively, the Student Loan Debt Relief Companies and
                                  22   Docs Done Right collected more than $15 million in fees from consumers between
                                  23
                                       2015 and at least 2017.
                                  24

                                  25         Response to Request No. 55: Defendant hereby objects to this request on the
                                  26
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 63
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 57 of 68 Page ID
                                                                         #:3521



                                  1
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  2    vague; and improperly overbroad because it seeks documents and information
                                  3
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  4

                                  5
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  6    asserting his privilege against self-incrimination as protected by the Fifth
                                  7
                                       Amendment to the United States Constitution.
                                  8

                                  9
                                             Responding Party further objects to this request because it: (a) is vague and

                                  10   ambiguous as to date; (b) is compound as to “Student Loan Debt Relief Companies
                                  11
                                       and Docs Done Right collected;” (c) is vague and ambiguous as to the meaning of
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   “collected;” (d) is vague and ambiguous as to the meaning of “more than;” (e) is

                                  14   vague and ambiguous as to the meaning of “fees;” and (f) is vague and ambiguous
                                  15
                                       as to the meaning of “from consumers.”
                                  16

                                  17         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  18   nor deny this request.
                                  19
                                             Request No. 56: The Student Loan Debt Relief Defendants offered services
                                  20

                                  21   to alter the terms of payment of consumers’ federal student loans by preparing and
                                  22   submitting requests for loan consolidations, loan forgiveness, and loan-repayment
                                  23
                                       plans to consumers’ student-loan servicers or the Department of Education.
                                  24

                                  25         Response to Request No. 56: Defendant hereby objects to this request on the
                                  26
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 64
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 58 of 68 Page ID
                                                                         #:3522



                                  1
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  2    vague; and improperly overbroad because it seeks documents and information
                                  3
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  4

                                  5
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  6    asserting his privilege against self-incrimination as protected by the Fifth
                                  7
                                       Amendment to the United States Constitution.
                                  8

                                  9
                                             Responding Party further objects to this request because it: (a) is vague and

                                  10   ambiguous as to date; (b) is compound as to the entirety of the request; (c) is
                                  11
                                       compound as to “preparing and submitting;” (b) is compound as to “loan
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   consolidations, loan forgiveness, and loan-repayment;” (e) is compound as to

                                  14   “consumers’ student-loan services or the Department of Education;” (f) is vague and
                                  15
                                       ambiguous as to the meaning of “offered services;” (g) is vague and ambiguous as
                                  16

                                  17   to the meaning of “alter terms of payment;” (h) is vague and ambiguous as to the
                                  18   meaning of “loan-repayment plans;” (i) is vague and ambiguous as to the meaning
                                  19
                                       of “preparing;” (j) is vague and ambiguous as to the meaning of “submitting;” (k) is
                                  20

                                  21   vague and ambiguous as to the meaning of “loan consolidations;” (l) is vague and
                                  22   ambiguous as to the meaning of “loan forgiveness;” and (m) is vague and ambiguous
                                  23
                                       as to the meaning of “consumers’ student-loan servicers;”
                                  24

                                  25         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  26
                                       nor deny this request.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 65
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 59 of 68 Page ID
                                                                         #:3523



                                  1
                                                Request No. 57: The Student Loan Debt Relief Defendants offered “debt

                                  2    relief services” under the TSR. 16 C.F.R. § 310.2(o).
                                  3
                                                Response to Request No. 57: Defendant hereby objects to this request on the
                                  4

                                  5
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  6    calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  7
                                       vague; and improperly overbroad because it seeks documents and information
                                  8

                                  9
                                       protected by the attorney client and/or attorney work product privileges. Without

                                  10   waiving the foregoing objections, Defendant hereby responds to this request by
                                  11
                                       asserting his privilege against self-incrimination as protected by the Fifth
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   Amendment to the United States Constitution.

                                  14            Responding Party further objects to this request because it: (a) is vague and
                                  15
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “offered;”
                                  16

                                  17   (c) is vague and ambiguous as to the meaning of “debt relief services;” (d) requires
                                  18   Responding Party to make a legal conclusion; and (e) requires Responding Party to
                                  19
                                       provide a legal opinion.
                                  20

                                  21            Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  22   nor deny this request.
                                  23
                                                Request No. 58: The Student Loan Debt Relief Defendants’ direct mail
                                  24

                                  25   marketing sought to induce consumers to purchase their services during telephone
                                  26
                                       calls.
                                  27

                                  28                  JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                  66
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 60 of 68 Page ID
                                                                         #:3524



                                  1
                                             Response to Request No. 58: Defendant hereby objects to this request on the

                                  2    following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  3
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  4

                                  5
                                       vague; and improperly overbroad because it seeks documents and information

                                  6    protected by the attorney client and/or attorney work product privileges. Without
                                  7
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  8

                                  9
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  10   Amendment to the United States Constitution.
                                  11
                                             Responding Party further objects to this request because it: (a) is vague and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “direct mail

                                  14   marketing;” (c) is vague and ambiguous as to the meaning of “sought to induce;”
                                  15
                                       (d) is vague and ambiguous as to the meaning of “their services;” (e) is vague and
                                  16

                                  17   ambiguous as to the meaning of “during telephone calls;” (f) is vague and ambiguous
                                  18   as to the meaning of “consumers;” (g) assumes a fact that has not been established,
                                  19
                                       to wit: that there was direct mail marketing; and (h) assumes a fact that has not been
                                  20

                                  21   established, to wit: that there were telephone calls made.
                                  22         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  23
                                       nor deny this request.
                                  24

                                  25         Request No. 59: The Student Loan Debt Relief Defendants sold services to
                                  26
                                       consumers during telephone calls.
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 67
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 61 of 68 Page ID
                                                                         #:3525



                                  1

                                  2            Response to Request No. 59: Defendant hereby objects to this request on the
                                  3
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  4

                                  5
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  6    vague; and improperly overbroad because it seeks documents and information
                                  7
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  8

                                  9
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  10   asserting his privilege against self-incrimination as protected by the Fifth
                                  11
                                       Amendment to the United States Constitution.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13           Responding Party further objects to this request because it: (a) is vague and

                                  14   ambiguous as to date; (b) is vague and ambiguous as to the meaning of “sold
                                  15
                                       services;” (c) is vague and ambiguous as to the meaning of “during telephone calls;”
                                  16

                                  17   (d) is vague and ambiguous as to the meaning of “consumers;” (e) assumes a fact
                                  18   that has not been established, to wit: that services were sold to consumers; and (f)
                                  19
                                       assumes a fact that has not been established, to wit: that there were telephone calls
                                  20

                                  21   made.
                                  22           Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  23
                                       nor deny this request.
                                  24

                                  25

                                  26

                                  27

                                  28                 JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 68
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 62 of 68 Page ID
                                                                         #:3526



                                  1
                                             Request No. 60: You arranged for Docu Prep Center to provide services to

                                  2    consumers in exchange for consideration.
                                  3
                                             Response to Request No. 60: Defendant hereby objects to this request on the
                                  4

                                  5
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;

                                  6    calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  7
                                       vague; and improperly overbroad because it seeks documents and information
                                  8

                                  9
                                       protected by the attorney client and/or attorney work product privileges. Without

                                  10   waiving the foregoing objections, Defendant hereby responds to this request by
                                  11
                                       asserting his privilege against self-incrimination as protected by the Fifth
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   Amendment to the United States Constitution.

                                  14         Responding Party further objects to this request because it: (a) is vague and
                                  15
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “arranged;”
                                  16

                                  17   (c) is vague and ambiguous as to the meaning of “provide services;” (d) is vague and
                                  18   ambiguous as to the meaning of “consumers;” (e) is vague and ambiguous as to the
                                  19
                                       meaning of “exchange for consideration;” (f) assumes a fact that has not been
                                  20

                                  21   established, to wit: that services were provided to consumers; and (g) assumes a fact
                                  22   that has not been established, to wit: that consideration was exchanged.
                                  23
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  24

                                  25   nor deny this request.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 69
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 63 of 68 Page ID
                                                                         #:3527



                                  1
                                             Request No. 61: You are a “seller” under the TSR. 16 C.F.R. § 310.2(dd).

                                  2          Response to Request No. 61: Defendant hereby objects to this request on the
                                  3
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  4

                                  5
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  6    vague; and improperly overbroad because it seeks documents and information
                                  7
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  8

                                  9
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  10   asserting his privilege against self-incrimination as protected by the Fifth
                                  11
                                       Amendment to the United States Constitution.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13         Responding Party further objects to this request because it: (a) is vague and

                                  14   ambiguous as to date; (b) requires Responding Party to make a legal conclusion; and
                                  15
                                       (c) requires Responding Party to provide a legal opinion.
                                  16

                                  17         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  18   nor deny this request.
                                  19
                                             Request No. 62: Monster Loans is a “covered person” because it offered or
                                  20

                                  21   provided consumer-financial products or services, including extending credit for
                                  22   mortgage loans. 12 U.S.C. § 5481(5), (6), (15)(A)(i).
                                  23
                                             Response to Request No. 62: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 70
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 64 of 68 Page ID
                                                                         #:3528



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague and
                                  8

                                  9
                                       ambiguous as to date; (b) is vague and ambiguous as to the meaning of “covered

                                  10   person;” (c) is compound as to “offered or provided;” (d) is compound as to
                                  11
                                       “products or services;” (e) is compound as to “offered or provided consumer-
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   financial products or services, including extending credit;” (f) is vague and

                                  14   ambiguous as to the meaning of “consumer-financial products or services;” (g) is
                                  15
                                       vague and ambiguous as to the meaning of “extending credit;” (h) is vague and
                                  16

                                  17   ambiguous as to the meaning of “provide services;” (j) is vague and ambiguous as
                                  18   to the meaning of “consumers;” (k) is vague and ambiguous as to the meaning of
                                  19
                                       “exchange for consideration;” (l) requires Responding Party to make a legal
                                  20

                                  21   conclusion; (m) requires Responding Party to provide a legal opinion; (n) assumes a
                                  22   fact that has not been established, to wit: that products or services were offered or
                                  23
                                       provided to consumers; and (o) assumes a fact that has not been established, to wit:
                                  24

                                  25   that credit was extended.
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                71
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 65 of 68 Page ID
                                                                         #:3529



                                  1
                                               Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit

                                  2    nor deny this request.
                                  3
                                               Request No. 63: You were the chief operating officer of Monster Loans
                                  4

                                  5
                                       between January 2015 and April 2017.

                                  6            Response to Request No. 63: Defendant hereby objects to this request on the
                                  7
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  8

                                  9
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;

                                  10   vague; and improperly overbroad because it seeks documents and information
                                  11
                                       protected by the attorney client and/or attorney work product privileges. Without
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   waiving the foregoing objections, Defendant hereby responds to this request by

                                  14   asserting his privilege against self-incrimination as protected by the Fifth
                                  15
                                       Amendment to the United States Constitution.
                                  16

                                  17           Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  18   nor deny this request.
                                  19
                                               Request No. 64: You exercised substantial managerial responsibility for and
                                  20

                                  21   control over Monster Loans’ business practices between January 2015 and April
                                  22   2017.
                                  23
                                               Response to Request No. 64: Defendant hereby objects to this request on the
                                  24

                                  25   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  26
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  27

                                  28                 JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 72
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 66 of 68 Page ID
                                                                         #:3530



                                  1
                                       vague; and improperly overbroad because it seeks documents and information

                                  2    protected by the attorney client and/or attorney work product privileges. Without
                                  3
                                       waiving the foregoing objections, Defendant hereby responds to this request by
                                  4

                                  5
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  6    Amendment to the United States Constitution.
                                  7
                                             Responding Party further objects to this request because it: (a) is vague and
                                  8

                                  9
                                       ambiguous as to date; (b) is compound as to “for and control over;” (c) is vague and

                                  10   ambiguous as to the meaning of “exercised;” (d) is vague and ambiguous as to the
                                  11
                                       meaning of “substantial managerial responsibility;” and (e) is vague and ambiguous
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   as to the meaning of “business practices.”

                                  14         Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
                                  15
                                       nor deny this request.
                                  16

                                  17         Request No. 65: You are a “related person” and “covered person” because
                                  18   you were Monster Loans’ COO and had managerial responsibility for Monster
                                  19
                                       Loans. 12 U.S.C. §§ 5481(25)(B), (C)(i), (C)(ii).
                                  20

                                  21         Response to Request No. 65: Defendant hereby objects to this request on the
                                  22   following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  23
                                       calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  24

                                  25   vague; and improperly overbroad because it seeks documents and information
                                  26
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 73
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 67 of 68 Page ID
                                                                         #:3531



                                  1
                                       waiving the foregoing objections, Defendant hereby responds to this request by

                                  2    asserting his privilege against self-incrimination as protected by the Fifth
                                  3
                                       Amendment to the United States Constitution.
                                  4

                                  5
                                             Responding Party further objects to this request because it: (a) is vague and

                                  6    ambiguous as to date; (b) is compound as to “related person and covered person;”
                                  7
                                       (c) is vague and ambiguous as to the meaning of “managerial responsibility;” (d)
                                  8

                                  9
                                       requires Responding Party to make a legal conclusion; and (e) requires Responding

                                  10   Party to provide a legal opinion.
                                  11
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   nor deny this request.

                                  14         Request No. 66: You are a “related person” and “covered person” because
                                  15
                                       you materially participated in the conduct of the Student Loan Debt Relief
                                  16

                                  17   Companies. 12 U.S.C. §§ 5481(25)(B), (C)(ii).
                                  18         Response to Request No. 66: Defendant hereby objects to this request on the
                                  19
                                       following grounds: irrelevant; compound; overbroad; burdensome and oppressive;
                                  20

                                  21   calls for legal conclusion; attorney-client privilege; attorney work product privilege;
                                  22   vague; and improperly overbroad because it seeks documents and information
                                  23
                                       protected by the attorney client and/or attorney work product privileges. Without
                                  24

                                  25   waiving the foregoing objections, Defendant hereby responds to this request by
                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                                 74
                                       Case 8:20-cv-00043-SB-ADS Document 191-9 Filed 05/14/21 Page 68 of 68 Page ID
                                                                         #:3532



                                  1
                                       asserting his privilege against self-incrimination as protected by the Fifth

                                  2    Amendment to the United States Constitution.
                                  3
                                             Responding Party further objects to this request because it: (a) is vague and
                                  4

                                  5
                                       ambiguous as to date; (b) is compound as to “related person and covered person;”

                                  6    (c) is vague and ambiguous as to the meaning of “materially participated;” (d) is
                                  7
                                       vague and ambiguous as to the meaning of “conduct;” (e) requires Responding Party
                                  8

                                  9
                                       to make a legal conclusion; and (f) requires Responding Party to provide a legal

                                  10   opinion.
                                  11
                                             Based on the foregoing and upon FRCP 36(a)(4), Defendant can neither admit
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13   nor deny this request.

                                  14

                                  15
                                       Dated: November 12, 2020.             LEPISCOPO & ASSOCIATES LAW FIRM
                                  16

                                  17                                         By: /s/ Peter D. Lepiscopo_______
                                                                                   PETER D. LEPISCOPO
                                  18                                                 Counsel of Record
                                  19                                               Attorneys for Defendant, JAWAD
                                                                                   NESHEIWAT
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                JAWAD NESHEIWAT’S RESPONSE TO REQUESTS FOR ADMISSION
                                                                               75
